                      UNITED STATES DISTRICT COURT                                    9/3/2019
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 ILLINOIS OPPORTUNITY                           Case No. CV-19-56-H-CCL
 PROJECT,
                                                ORDER FOR ADMISSION
              Plaintiff,                        PRO HAC VICE OF DANIEL
                                                R. SHUR
 V.


 STEVE BULLOCK, in his official
 capacity as governor of Montana, and
 MEGHAN HOLMLUND, in her
 official capacity as chief of the State
 Procurement Bureau,

               Defendants.


      Anita Y. Milanovich of Milanovich Law, PLLC, moves for admission of

Daniel R. Suhr to practice before this Court pro hac vice. Mr. Suhr's application

appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that the motion to admit Daniel R.

Suhr pro hac vice is granted on the condition that Mr. Suhr shall do his own work.

This means Mr. Suhr must do his own writing, sign his own pleadings, motions

and briefs, and appear and participate personally.

      Counsel shall take steps to register in the Court's electronic filing system.

      DATED this__3'       ~ of September, 2019.


                                CHARLES .L
                              UNITED STAT
